Mates, C. J.,
delivered the opinion of the court.
This suit was brought in the wrong county, and the demurrer, on this ground, even if there was no other, ought to have been sustained and the bill dismissed. The suit is “respecting personal property” situated in Carroll county, and by virtue of section 561, Code 1906, should have been brought in that county. Having said this much, and because the case must be reversed and bill dismissed on the above ground, we proceed to say that the court should also have sustained the demurrer and dismissed the bill of complaint, because there is a complete and adequate remedy at law.
*159Without prejudice to the parties complainant to proceed in the right way, the decree is reversed, and hill dismissed. ' Reversed.